Citation Nr: 1744868	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-34 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits. 

(The issues of entitlement to an initial rating higher than 20 percent for degenerative arthritis of the lumbar spine prior to June 25, 2013 and a rating higher than 40 percent thereafter; entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity prior to June 25, 2013, and higher than 20 percent thereafter; entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity prior to June 25, 2013, and higher than 20 percent thereafter; entitlement to an effective date earlier than February 19, 2008, for the grant of service connection for degenerative arthritis of the lumbar spine; and entitlement to an effective date earlier than June 25, 2013 for the grant of TDIU are addressed in a separate Board decision under a different docket number). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant originally contested an AOJ determination which withheld payment of attorney fees in the amount of $5,705.60 - resulting from a retroactive award for service connection for left and right lower extremity radiculopathy evaluated as 10 percent disabling each effective January 28, 2009.  The payment award was withheld on the basis that, at that time, the Veteran had not been eligible for a cash payment and, therefore, the appellant could not receive attorney fees under 38 C.F.R. § 14.636. 

The AOJ has subsequently released $15,339.63 to the appellant from past due benefits awards, but those funds do not include the $5,705.60 in dispute.  See AOJ award letter dated September 2, 2013 and Past Due Benefits Worksheet dated June 2016.

The issues of entitlement to an effective date earlier than February 19, 2008 for the grant of service connection for degenerative arthritis of the lumbar spine and entitlement to an increased rating for degenerative arthritis of the lumbar spine remain before the Board, and are remanded in a separate decision.  The evaluations of the bilateral lower extremity radiculopathy and entitlement to TDIU prior to June 25, 2013 are sub-issues of the increased rating for degenerative arthritis of the lumbar spine.  As this is the basis of the award of attorney fees in dispute, this appeal would likely be affected by the disposition of the other pending appeal. 

The Board also notes that the appellant's claim for entitlement to attorney fees is, in essence, a "simultaneously contested claim" in that it involves a situation in which the allowance of one claim (the appellant's) would result in the payment of a lesser benefit to another claimant (the Veteran).  38 C.F.R. § 20.3(p).  Contested claims are subject to special procedures, including the requirement that "all interested parties" and their representatives, if any, be specifically notified by the AOJ of the action taken concerning the simultaneously contested claim, the right to initiate an appeal and the time limit therefore, as well as hearing and representation rights.  See 38 C.F.R. §§ 19.100, 19.101, 19.102. 

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the statement of the case (SOC).  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information, which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 U.S.C.A. § 7105A; 38 C.F.R. § 19.102.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a copy of the appellant's February 2014 substantive appeal, and all other procedures applicable to simultaneously contested claims should be followed.

2.  The AOJ should defer adjudicating the attorney fee issue until development and adjudication is completed on the issues of entitlement to an initial rating higher than 20 percent for degenerative arthritis of the lumbar spine prior to June 25, 2013 and a rating higher than 40 percent thereafter; entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity prior to June 25, 2013, and higher than 20 percent thereafter; entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity prior to June 25, 2013, and higher than 20 percent thereafter; entitlement to an effective date earlier than February 19, 2008, for the grant of service connection for degenerative arthritis of the lumbar spine; and entitlement to an effective date earlier than June 25, 2013 for the grant of TDIU.

3.  Thereafter, determine the appellant's entitlement to payment of attorney fees from past-due benefits.  If any benefit sought on appeal remains denied, the AOJ should follow the contested claims procedures in notifying the Veteran and the appellant of the adverse decision.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

